Case 19-20804-EPK Doc55 Filed 01/13/20 Page1of4
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

 

| Original Plan
[m] Third Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
| Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: GENE DEVORE JOINT DEBTOR: CASE NO.: 19-20804-EPK
SS#: xxx-xx- 1082 SS#: xxx-xx-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a

partial payment or no payment at all to the secured creditor [] Included [m] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set (] Included [lm] Not included
out in Section III

 

 

 

 

Nonstandard provisions, set out in Section VIII [_] Included [m] Not included

 

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

1. $4,685.23 formonths 1 to_5_;
2. $4,724.23 formonths 6 to 60 ;
B. DEBTOR(S)' ATTORNEY'S FEE: [] NONE [_] PROBONO
Total Fees: $3500.00 Total Paid: $3500.00 Balance Due: $0.00
Payable $0.00 /month(Months _to__)

Allowed fees under LR 2016-1(B)(2) are itemized below:

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
Til. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [_] NONE

[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
1. Creditor: Regions Bank

 

 

 

 

 

Address: Attn: Bankruptcy Road Arrearage/ Payoff on Petition Date $52,326.11
Binmingham, AL 35202 Regular Payment (Maintain) $897.00 /month(Months 1 to 60 )
. Asrears Payment (Cure) $872.11 /month (Months 1 to 60 )
Last 4 Digits of TT —_-
Account No.: 9928
Other:

 

 

 

LF-31 (rev. 10/1/17) Page 1 of 4

 

 
Case 19-20804-EPK Doc55_ Filed 01/13/20 Page 2of4

Debtor(s): GENE DEVORE Case number: 19-20804-EPK.

 

 

[m] Real Property
[_ [Principal Residence

[mlOther Real Property
Address of Collateral:

2325 Embassy Drive
West Palm Beach, FL 33401
[_] Personal Property/Vehicle

Description of Collateral:

Check one below for Real Property:
[_]Escrow is included in the regular payments

[m|The debtor(s) will pay [m|taxes [mJinsurance directly

 

 

2. Creditor: Presidential Estates Property Owners Association, Inc.

 

Address: c/o Fields & Bachove,

Arrearage/ Payoff on Petition Date $14,982.06

 

 

West Palm Beach, FL 33401
[_] Personal Property/Vehicle

Description of Collateral:

LLC
Arr P; t(C .
4440 PGA Blvd, #308 ears Payment (Cure) $249.71 /month(Months 1 to 60 )
Palm Beach Gardens, FL Regular Payment (Maintain) $333.34 /month(Months 1 to 60 )
33410
Last 4 Digits of
Account No.:
Other:
[m] Real Property Check one below for Real Property:
[m|Principal Residence [_]Escrow is included in the regular payments
[_ Other Real Property [|The debtor(s) will pay [mjtaxes [mJinsurance directly
Address of Collateral:
2325 Embassy Drive

 

 

3. Creditor: WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA TRUST, NOT INDIVIDUALLY BUT AS

TRUSTEE FOR CARLSBAD FUNDING MORTGAGE TRUST
Address: Rushmore Loan

 

Arrearage/ Payoff on Petition Date $4,550.43

 

Management Services,
LLC

P.O. Box 55004

Irvine, CA 92619-2708

Regular Payment (Maintain) $1,806.74 /month (Months to 60 )

a
a

Arrears Payment (Cure) $75.85 /month (Months to 60 )

Last 4 Digits of
Account No.: 8732

Other:

 

[m] Real Property
[m [Principal Residence

[Other Real Property

Address of Collateral:
2325 Embassy Drive
West Palm Beach, FL 33401

[_] Personal Property/Vehicle

Description of Collateral:

Check one below for Real Property:
[m] Escrow is included in the regular payments

[|The debtor(s) will pay [_]taxes [_]insurance directly

 

 

 

LF-31 (rev. 10/1/17)

Page 2 of 4

 
Case 19-20804-EPK Doc55_ Filed 01/13/20 Page 3of4
Debtor(s): GENE DEVORE Case number: 19-20804-EPK.

B. VALUATION OF COLLATERAL: [mg] NONE

LIEN AVOIDANCE [mg] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[§] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[] NONE

[m™] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the clebtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

©

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
' Wilmington Savings Fund 8732 2325 Embassy Drive West Palm Beach, FL 33401
- Society

 

IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]

A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [lm] NONE
B. INTERNAL REVENUE SERVICE: [m] NONE

 

C. DOMESTIC SUPPORT OBLIGATION(S): [m] NONE D. OTHER:
(m] NONE
V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A, Pay $60.00 ‘month (Months 6 to 60 )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [_] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [li] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[m] NONE
VII. | INCOME TAX RETURNS AND REFUNDS: [] NONE

[m] Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
allowed unsecured claims. [Broward/Palm Beach cases]

Vill. NON-STANDARD PLAN PROVISIONS [lm] NONE

LF-31 (rev. 10/1/17) Page 3 of 4
Case 19-20804-EPK Doc55_ Filed 01/13/20 Page4of4
Debtor(s): GENE DEVORE Case number: 19-20804-EPK.

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

/s/ Gene Devore Debtor January 13, 2020 Joint Debtor
GENE DEVORE Date Date
/s/ Dana Kaplan January 13, 2020

Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/1/17) Page 4 of 4
